Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicant has timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the Office Action of 14 May 2020 has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 13 August 2020 has been entered.
Status of the Claims 
Applicants filed claims 1 – 5, 8, 9, 17, 18, and 20 - 26 with the instant application according to 37 CFR § 1.114, on 13 August 2020.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1 and 17, cancelled claim 8, and added new claims 27 - 33.  Consequently, claims 1 – 5, 9, 17, 18, and 26 - 33 remain for consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection of claims 20 – 25 pursuant to 35 U.S.C. § 112(a) as set forth in the Action of 14 May 2020 is hereby withdrawn as moot in light of Applicant's cancelation of the claims in question
The rejection of claims 4, 8, 17 pursuant to 35 U.S.C. § 112(b) as set forth in the Action of 14 May 2020 is hereby withdrawn in light of Applicant’s amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 14 May 2020 are hereby withdrawn in light of Applicant’s amendment of the claims, and in favor of the new grounds of rejection set forth below.
Claim Objection
In claim 29, “disposed on the surface of tubular member” is grammatically incorrect in that the quoted limitation omits a definite article.  Correction or cancelation is required.
Claim Interpretation 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted pursuant to 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term, or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step,” or the generic placeholder, is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted pursuant to 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted pursuant to 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted pursuant to 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted pursuant to 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “the implant is configured for the treatment of a disorder” in claim 2; “the implant is configured for the treatment of prolapse” in claim 3; and “the biodegradable polymer of the first interwoven fiber is configured to operate as a timed-release mechanism” in claim 17.
Because these claim limitations are being interpreted pursuant to 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted pursuant to 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitations to avoid them being interpreted pursuant to 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid their being interpreted pursuant to 35 U.S.C. § 112(f).
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, ¶1:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1, and claims 2 – 5, 9, 17, 18, and 26 – 28 dependent therefrom, as well as newly added claims 30 and 31 are rejected pursuant to 35 U.S.C. 112(a) (pre-AIA  § 112, ¶1), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In an amendment filed with the Request for Continued Examination, Applicants amended claim 1 to recite that a biodegradable polymeric material is disposed on the ECM particles disposed on the outer surface of the interwoven fibers, “such that the ECM particles are disposed between the outer surface of the first interwoven fiber and the biodegradable polymeric material.”  With respect to the amendment of claim 1, the Examiner first notes that Applicant’s response filed 13 August 2020 does not provide a specific citation to Applicant’s specification that supports the amendment addressed immediately above.  Applicants also added new claims 30 and 31, which claims recite similar limitations directed to “a biodegradable polymeric material disposed on the plurality of ECM particles.”  Similarly with respect to claim 1, Applicants’ Response of 13 August 2020 did not provide a citation to support for new claims 30 and 31.
In looking to Applicant’s specification, there is ample disclosure directed to ECM particles being disposed on or in the biodegradable fibers that comprise the plurality of interwoven fibers.  See, for example, p. 12, ll. 23 – 25, FIG. 2b; see p. 20, ll. 7 – 9).  However, there is no explicit disclosure that these ECM particles are disposed between the outer surface of biodegradable fibers and a biodegradable polymeric material “disposed on the plurality of ECM particles.”  With respect to this latter limitation, the Examiner notes that this limitation was first introduced into claim 1 in an Amendment filed with the Response of 29 January 2020.  The specification also fails to provide sufficient support for this limitation, and Applicant’s Response of that date did not provide citations to support for the newly added limitation in the specification.
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an Applicant should show support in the original disclosure for new or amended claims.  See MPEP §§ 714.02, 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).  Consequently, Applicants’ specification fails to provide adequate written support for the currently claimed combination.  Neither does the initial claim set filed 8 January 2016 provide support for these limitations added by the most recent amendments.
Instant claims 1, 2 – 5, 9, 17, 18, 26 – 28, 30, and 31 recite limitations which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C § 112.  Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 26 and 31 are rejected pursuant to 35 U.S.C. § 112(b) (pre-AIA  35 U.S.C. § 112, ¶ 2), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Claim 26 recites the limitation "the at least one fiber of the plurality of interwoven fibers" in the implant of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction or cancellation of the claim is required.
	(b)	Claim 31 recites the limitation "the first interwoven fiber" in the implant of claim 29.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction or cancellation of the claim is required.
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1 , 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 9, 17, 18, and 26 – 33 are rejected pursuant to 35 U.S.C. § 103 as being unpatentable over US 2010/0087839 A1 to Nielsen, L., et al., claiming priority to 7 March 2007, identified on the Information Disclosure Statement (IDS) filed 10 October 2017, cite no. 4 (USPATAPP) (“Nielsen ‘839”), in view of US 2010/0086578 A1 to Nielsen, L., et al., claiming priority to 7 March 2007 (“Nielsen ‘578”), and WO 2012/083594 A1 to Wu, T., claiming priority to 24 December 2010 (Wu WO ‘594”), as evidenced by Yao, C., et al., International Journal of Nanomedicine 8:  3285 – 3296 (2013) (“Yao (2013)”).
The Invention As Claimed 
	Applicant claims an implant comprising a mesh structure having a plurality of interwoven fibers, the plurality of interwoven fibers including a first interwoven fiber, the first interwoven fiber being formed of a biodegradable polymer and having an outer surface, a plurality of extracellular matrix (ECM) particles disposed on the outer surface of the first interwoven fibers, and a biodegradable polymeric material disposed on the plurality of ECM particles, such that the ECM particles are disposed between the outer surface of the first interwoven fiber and the biodegradable polymeric material, wherein the implant is configured for the treatment of a disorder selected from the group consisting of prolapse, urinary incontinence, fecal incontinence, interstitial cystitis, and urge incontinence, wherein the implant is configured for the treatment of prolapse or urinary incontinence, wherein the biodegradable polymer of the first interwoven fiber is selected from the group consisting of poly(glycolic acid) (PGA), polydioxanone (PDS), and poly(glycolic lactic acid) PGLA, wherein the plurality of ECM particles are powderized ECM particles, wherein the implant does not include any amount of non-degradable material, wherein the biodegradable polymer of the first interwoven fiber is configured to operate as a timed-release mechanism for the plurality of ECM particles, wherein the implant does not include a substantial amount of non-degradable material, wherein a ratio of a diameter of at least one ECM particle to a diameter of the at least one fiber of the plurality of interwoven fibers is in a range of about 1:100 to about 1:5, and wherein the mesh structure forms a tubular member, wherein the mesh structure forms a stent.  
Applicant also claims an implant comprising a tubular member being formed of a biodegradable polymer and having an outer surface, a plurality of extracellular matrix (ECM) particles disposed on the outer surface of tubular member, wherein the implant further comprises a biodegradable polymeric material disposed on the plurality of ECM particles, wherein the implant further comprises a biodegradable polymeric material disposed on the plurality of ECM particles, such that the ECM particles are disposed between the outer surface of the first interwoven fiber and the biodegradable polymeric material, wherein the tubular member is an extruded member, or an injection molded member.
The Teachings of the Cited Art 
	Nielsen ‘839 discloses a mesh comprising a biocompatible inert material at least partly covered with a continuous material comprising discontinuous regions of ECM (see ¶[0012], wherein the mesh is a knitted structure, such as knitted fibers, or a non-woven mesh (see ¶[0013]), wherein a coating comprising discontinuous regions of ECM is obtained by adding discrete ECM material, such as particles, flakes, fibers or powders to the mesh (see ¶[0014]), wherein prosthetic grafts are known to be constructed from biodegradable polymers, such as polyglactin (Vicryl, Dexon) and polyglycolic acid (Dexon) (see ¶[0005]), wherein the inert material of the mesh is coated at least on one side with the continuous material comprising discontinuous regions of ECM (see ¶[0030]), wherein the continuous material comprising discontinuous regions of ECM is biodegradable such that biodegradable regions are replaced by newly synthesized host tissue, thereby anchoring the inert material  (see ¶[0040]), wherein the continuous material with discontinuous regions of ECM results in a composite material (see ¶[0042]), wherein the ECM material is added to the continuous, biodegradable material before formation of the coating comprising the continuous material with discontinuous regions of ECM (see ¶[0044]), wherein the continuous material comprising discontinuous regions of ECM is made of synthetic polymers containing substances such as homo- or copolymers of glycolide, L-lactide, DL-lactide, meso-lactide, and E-caprolactone (see ¶¶[0055] – [0056]), and wherein, in an exemplified embodiment, ECM was compounded into a portion of Tecoflex® [polyurethane (PU)], which polymer, as evidenced by Yao (2013), is biodegradable, and granulated to give pellets comprising 10% ECM particles, which particles were fed to the outer lumen of a co-extruder, with a 0.2mm diameter biocompatible fiber in  the central lumen, wherein the ECM-loaded Tecoflex® is co-extruded onto the biocompatible fiber to yield a 0.3 mm monofilament that contains accessible ECM at the surface of the Tecoflex® (see Ex. 8, ¶¶[0100] – [0101]).  The reference does not disclose an implant comprising a tubular member, or an injection molded member, comprising a biodegradable polymer.  The teachings of Wu WO ‘594 remedy that deficiency.
	Wu WO ‘594 discloses a sustained drug-delivery implantable device, such as a stent, manufactured from biodegradable polymers, including biodegradable polyesters, wherein the device includes at least one therapeutic agent encapsulated in the biodegradable polymer (see Abstract), wherein the therapeutic agent can be encapsulated into the biocompatible polymer through extrusion or injection molding process to form tubular structures for subsequent drug-eluting stent fabrication (see ¶[0003]), wherein the polymer and drugs are crystallized by various nanotechnologies and the drug-containing tube is then extruded through an extruder or injection molding (see ¶[0011]), wherein a suitable biodegradable polymer is a polyester, such as poly(L-lactide), poly (D,L-lactide), poly(L-lactide-co-D, L-lactide), poly(L-lactide-co-glycolide), poly(D,L-lactide-co-glycolid), poly(L-lactide-co-caprolactone), poly(glycolide-co-caprolactone), poly(D,L-lactide-co-caprolactone) and blends thereof (see ¶[0063]), wherein the stent may be fabricated from a polymeric tube or a sheet by rolling and bonding the sheet to form the tube, or formed by extrusion or injection molding (see ¶[0094]), wherein both extrusion and injection molding expose the drug-polymer composition to elevated temperatures and shear, such that, in extrusion, a drug-polymer composition melt is conveyed through an extruder and forced through a die as a film in the shape of a tube (see ¶[0098]), and wherein the extrusion process can be used in the present invention to form drug-containing polymeric tube of desired drug release profile (e.g., either an immediate release profile or a controlled release profile), such that each polymer can contain two or more active drugs, or, if two or more active ingredients are included, where the drugs may potentially interact with one another in an undesired manner (i.e., are incompatible), they can be encapsulated into separate layers by multiple extrusion technology (see ¶[0099]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a mesh comprising a biocompatible, inert material at least partly covered with a continuous material comprising discontinuous regions of ECM, wherein the mesh is a knitted structure, such as knitted fibers, or a non-woven mesh, wherein prosthetic grafts are known to be constructed from biodegradable polymers, such as polyglactin (Vicryl, Dexon) and polyglycolic acid (Dexon), wherein a coating comprising discontinuous regions of ECM is obtained by adding discrete ECM material, such as particles, flakes, fibers or powders to a continuous material comprising a biodegradable polymer, and wherein, in an exemplified embodiment, ECM was compounded into a portion of Tecoflex® [polyurethane (PU)], which polymer, as evidenced by Yao (2013), is biodegradable, and granulated to give pellets comprising 10% ECM particles, which particles were fed to the outer lumen of a co-extruder, with a 0.2mm diameter biocompatible fiber in  the central lumen, wherein the ECM-loaded Tecoflex® is co-extruded onto the biocompatible fiber to yield a 0.3 mm monofilament that contains accessible ECM at the surface of the Tecoflex®, as taught by Nielsen ‘839, and wherein the fibrous mesh is formed into a sustained drug-delivery implantable device, such as a stent, wherein a therapeutic agent is encapsulated into the biocompatible polymer through extrusion or injection molding process to form tubular structures for subsequent drug-eluting stent fabrication, as taught by Wu WO ‘594.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Wu WO ‘594 as to the utility and advantages realized through the use of drug-loaded biodegradable polymers in stents fabricated in a tubular from by either injection molding, or by extrusion.
	With respect to the newly added limitation in claim 1, as well as corresponding limitations recited in claims 30 and 31, which limitations are directed to “ECM particles are disposed between the outer surface of the first interwoven fiber and the biodegradable polymeric material” (claims 1 and 31), the Examiner notes that Nielsen ‘839 discloses co-extruding a coating comprising a continuous material with ECM particles dispersed therein onto a biocompatible polymeric fiber (see Ex. 8).  It is the Examiner’s position that, in the coating of a biodegradable polymer containing ECM particles on the fiber, the continuous matrix of biodegradable polymer reads on the limitations addressed immediately above, thus rendering them prima facie obvious.
	With respect to claim 26, which claim recites a limitation directed to the ratio between the diameter of the fiber and the diameter of ECM particles, the Examiner notes that Nielsen ‘839 discloses ECM particles with average diameters on the order of 150 µm (see ¶[0079]), and monofilaments with a diameters on the order of 0.2 mm, which would result in a ratio that falls within the claimed range of 100:1 to 5:1, thus rendering the claim prima facie obvious.
	With respect to claims 9 and 18, which claims recite limitations directed to implants comprising only biodegradable material, the Examiner notes that the coated fibers disclosed in Nielsen ‘839 would comprise only biodegradable materials, thus reading on these limitations.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1  – 5, 9, 17, 18, and 26 – 33 would have been obvious within the meaning of 35 USC § 103.



Response to Applicant’s Arguments 
The Examiner has considered Applicant’s remarks in the Response filed 13 August 2020, but finds them to be irrelevant in light of the new grounds of rejection set forth above.  Consequently, those arguments are unpersuasive and the rejections are maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
16. 	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619